Citation Nr: 1221098	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  04-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer, secondary to asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to March 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  There are two reasons for this necessity.  First, there has not been compliance with the directives of the Board's earlier remand.  See Stegal v West, 11 Vet. App. 268, 271 (1998) (noting that a remand confers on the appellant the right to compliance with the remand orders and that the Board errs when it fails to ensure substantial compliance with the terms of such a remand).  Second, although the issue before the Board is one of secondary service connection, review of the claims file fails to disclose that the Veteran has been provided with adequate notice as to the evidence necessary to substantiate the claim or provided with citation to the regulation that provides for service connection on a secondary basis and how application of that regulation has affected VA's decision.  The Board will address each of these in turn.  

In May 2011, the Board remanded this matter and directed the RO to obtain a medical opinion necessary for the adjudication of the issue on appeal.  The Board requested that the medical professional comment on three points.  First, the Board directed that the examiner should comment on the rate of incidence of non-small cell carcinoma of the lung arising from persons who have asbestosis.  Second, the Board directed that the examiner should comment on the rate of incidence of non-small cell carcinoma of the lung arising from those who have the Veteran's smoking history.  Third, the Board directed that the examiner should comment on any co-morbidity factor in this case, that is, whether the Veteran's smoking history and asbestosis combined poses an additional risk factor for non-small cell carcinoma of the lung.  

A medical opinion was obtained in October 2011.  In, its entirety, the conclusion of the examiner was as follows: "Non-small cell lung cancer, not currently active is less likely as not (less than 50/50 probability caused by or a result of service-connected asbestosis."  The entire rationale was as follows:  

Both exposure (environmental or occupational) to particular agents and an individual's susceptibility to these agents are thought to contribute to one's risk of developing lung cancer .  In the United States active smoking is responsible for 90% of lung cancer cases.  Occupational exposures to carcinogens account for approximately 9 - 15 % of lung cancer cases."  

The examiner cited to an article found at emedicine.medscape.com.  The examiner did not provide an opinion as to the Board's third directive as stated above.  Moreover, his comment as to the incidence of lung cancer did not differentiate between small cell carcinoma and non-small cell carcinoma, and therefore did not comply with the Board's second directive.  Finally, his comment did not meaningfully respond to the Board's directive to comment on the rate of the incidence of non-small cell carcinoma of the lung arising from those who have asbestosis because he addressed only lung cancer in general and environmental and occupational hazards in general.  

As there has not been substantial compliance with the Board's remand, another remand is necessary.  The Board requires that a medical professional other than the one who provide the October 2011 opinion provide the opinion, and or examination. To ensure that the previous directives of the May 2011 remand are complied with, the Board next provides the text of the body of that previous remand.  

If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2010); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Concerning service connection for lung cancer secondary to asbestosis, because of a lengthy cigarette-smoking history, the issue has become complicated.  In June 2009, a VA physician dissociated asbestosis from non-small cell carcinoma of the lung, which arose during the appeal period.  The physician cited various lung cancer statistics.  Although the physician cited statistics and offered a rationale for the negative opinion, the conclusions drawn from those statistics are questionable, as explained below.  

According to the June 2009 VA examination report, the examiner noted that asbestosis is a known risk factor for lung cancer, but also noted that the number one risk factor for non-small cell carcinoma of the lung is cigarette smoking.  The physician did not address whether smoking is the number one cause of lung cancer simply because it might be true that vastly more people smoke cigarettes that those who have asbestosis.  

The physician recited that those who have a smoking history (similar to the Veteran) have a 20-fold increase in the incidence of lung cancer.  The examiner failed to provide the rate of incidence of lung cancer among those who have asbestosis.  This information, if it exists, would be helpful for comparison purposes.  

The physician then noted that it is estimated that 90 percent of all lung cancers are attributed to smoking.  While the Board assumes that this is true, this does not tend to eliminate asbestosis because, as noted above, the general population might contain vastly more smokers than asbestosis victims.  Therefore, this statistic does not tend in any way eliminate asbestosis as the culprit.

It would be helpful if the examiner compared the percent of cigarette smokers who later contracted non-small cell carcinoma of the lung to the percent of asbestosis victims who later contracted non-small cell carcinoma of the lung.  This information, if it exists, might be helpful.

Finally, the examiner did not address whether there might be a co-morbidity factor in this case (that is, the incidence of non-small cell carcinoma of the lung among smokers who are also asbestosis victims).  This information, if it exists, might be helpful, because the Veteran is a member of this class, that is, an asbestosis victim, who is also a smoker, who has contracted non-small cell carcinoma of the lung.

Such statistical information as discussed above would be helpful prior to determining the likelihood that asbestosis caused non-small cell carcinoma of the lung.  

Having just listed the body of the May 2011 remand, The Board now turns to the necessity for additional notice in this case.  In a July 2007 Remand, the Board assumed jurisdiction over the issue of whether the Veteran's lung cancer and post-service residuals were related  to his service-connected asbestosis.  This was listed as a separate issue in the May 2011 Board remand.  The regulation that provides the criteria for establishing service connection for a condition based on causation or aggravation by a condition for which service connection has already been established is 38 C.F.R. § 3.310.  There is no reference in the claims file to 38 C.F.R. § 3.310.  On remand, the RO must provide the Veteran with notice as required by 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2011) as to substantiating a claim of service connection for lung cancer or its residuals as secondary to the Veteran's service-connected asbestosis.  Additionally, if the claim is not granted, the RO must include in a supplemental statement of the case, citation to 38 C.F.R. § 3.310 and how application of that regulation and any other law or regulation affects VA's decision.  Cf. 38 U.S.C.A. § 7105(d)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative as to the evidence necessary to substantiate a claim of entitlement to service connection for lung cancer and its residuals as secondary to service-connected asbestosis and VA's duty to assist the Veteran in substantiating that claim.  This letter must conform with the requirements of the Veterans Claims Assistance Act (VCAA) as implemented via 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

2.  Return the June 2009 VA compensation examination report to the examiner who examined him in June 2009 for an addendum opinion.  If that examiner is not available, a different qualified examiner, other than the examiner who provided the October 2011 medical opinion, may be substituted  If necessary, the Veteran should be reexamined.  The claims file must be provided to and reviewed by the examiner and the examiner must annotate the report as to whether he or she reviewed the claims file.  The examiner is asked to accomplish the following:  

(a)  Comment on the rate of incidence of non-small cell carcinoma of the lung arising in those who have asbestosis.  

(b)  Comment on the rate of incidence of non-small cell carcinoma of the lung arising in those who have the Veteran's smoking history.

(c)  Comment on any co-morbidity factor in this case, that is, whether the Veteran's smoking history and asbestosis combined poses an additional risk factor for non-small cell carcinoma of the lung.  

The examiner must provide a rationale for any conclusion reached.  If any of the above three directives cannot be accomplished, the examiner must so state and must explain why such directive or directives cannot be accomplished.  

3.  Following the above, review all the relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, furnish an appropriate supplemental statement of the case to the Veteran and his representative.  That supplemental statement of the case must include citation to 38 C.F.R. § 3.310 and any other pertinent laws and regulations, and a discussion of how such laws and regulations affect VA's decision.  After allowing for an adequate opportunity to respond to the supplemental statement of the case return the claims file to the Board, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


